2022 WI 40

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2021AP6


COMPLETE TITLE:        In the matter of the mental commitment of M.W.:

                       Sheboygan County,
                                 Petitioner-Respondent,
                             v.
                       M.W.,
                                 Respondent-Appellant-Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 398 Wis. 2d 632, 962 N.W.2d 275
                                     (2021 – unpublished)

OPINION FILED:         June 10, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         December 8, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Sheboygan
   JUDGE:              Kent R. Hoffmann

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
HAGEDORN, J., filed a concurring opinion. ZIEGLER, C.J., filed a
dissenting opinion, in which ROGGENSACK and REBECCA GRASSL
BRADLEY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the respondent-appellant-petitioner there were briefs
filed by Christopher B. Logel and Pinix Law, LLC, Milwaukee.
There was an oral argument by Christopher B. Logel.


       For the petitioner-respondent there was a brief filed by
Kyle C. Lepak, assistant corporation counsel. There was an oral
argument by Kyle C. Lepak, assistant corporation counsel.
    An   amicus   curiae   brief   was   filed   by   Colleen   D.   Ball,
assistant state public defender and Kelli S. Thompson, state
public defender for the Office of the Wisconsin State Public
Defender.




                                   2
                                                                      2022 WI 40
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.     2021AP6
(L.C. No.   2006ME163)

STATE OF WISCONSIN                          :            IN SUPREME COURT

In the matter of the mental commitment of M.W.:



Sheboygan County,
                                                                   FILED
            Petitioner-Respondent,
                                                              JUN 10, 2022
      v.
                                                                 Sheila T. Reiff
M.W.,                                                         Clerk of Supreme Court


            Respondent-Appellant-Petitioner.




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
HAGEDORN, J., filed a concurring opinion. ZIEGLER, C.J., filed a
dissenting opinion, in which ROGGENSACK and REBECCA GRASSL
BRADLEY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.              Reversed.



      ¶1    ANN WALSH BRADLEY, J.         The petitioner, M.W., seeks

review of an unpublished, authored decision of the court                          of

appeals     reversing    the   circuit   court's     order      extending       her
involuntary commitment and remanding to the circuit court for
                                                                           No.   2021AP6



further proceedings.1         She argues that the court of appeals erred

by remanding to the circuit court, and that outright reversal is

the proper remedy.

     ¶2     We are circumscribed in our review by the narrow issue

presented.     In Langlade County v. D.J.W., 2020 WI 41, ¶3, 391

Wis. 2d 231,       942   N.W.2d 277,         this     court   announced          a    new

directive    that    "going    forward    circuit       courts      in    recommitment

proceedings are to make specific factual findings with reference

to the subdivision paragraph of Wis. Stat. § 51.20(1)(a)2. on

which the recommitment is based."                   The court of appeals here

determined that the circuit court failed to make such findings

and Sheboygan County (the County) has not requested review of

that determination.       What remains for our review is an issue of

remedy.      In     D.J.W.,   we   did    not       specify   the    remedy      to    be

implemented when the circuit court runs afoul of the                             D.J.W.

directive.

     ¶3     M.W.    contends    that     outright      reversal      is    the   proper

remedy for a D.J.W. violation.               In contrast, the County asserts
that it is more appropriate to remand the case to the circuit

court for it to make the missing findings.




     1 Sheboygan County v. M.W., No. 2021AP6, unpublished slip
op. (Wis. Ct. App. May 12, 2021) (reversing and remanding the
order of the circuit court for Sheboygan County, Kent R.
Hoffman, Judge).   The appeal was decided by one judge, Judge
Mark Gundrum, pursuant to Wis. Stat. § 752.31(2)(d) (2019-20).

     All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                         2
                                                                    No.     2021AP6



      ¶4    We conclude that the recommitment order at issue here

has   expired     and   as   a     consequence    the   circuit    court    lacks

competency to conduct any proceedings on remand.                    Therefore,

reversal is the appropriate remedy in this case.

      ¶5    Accordingly, we reverse the decision of the court of

appeals.2

                                         I

      ¶6    M.W. has been under ch. 51 mental health commitment

orders since 2006.       In August of 2020, the County again filed a

petition to extend her commitment.3               Additionally, it sought an

order for involuntary medication and treatment.

      ¶7    The   circuit    court     held   a    hearing   on   the     County's

petition, at which three witnesses testified.                 Those witnesses

called by the County were Dr. Marshall Bales, who examined M.W.,

and Emilee Sesing, a case worker assigned to M.W.                 Additionally,

M.W. testified on her own behalf.

      ¶8    Ultimately,      the    circuit   court     granted   the     County's

petition to extend M.W.'s commitment and entered an order for

      2 The County did not file a petition for cross-review of
the court of appeals' conclusion that the circuit court violated
Langlade County v. D.J.W., 2020 WI 41, 391 Wis. 2d 231, 942
N.W.2d 277, and we thus leave that conclusion of the court of
appeals undisturbed.   See Betchkal v. Willis, 127 Wis. 2d 177,
183 n.4, 378 N.W.2d 684 (1985) (explaining that where an issue
"was not raised in the . . . petition for review and no cross-
petition was filed . . . the issue is not before us").        We
reverse the court of appeals on the issue of remedy only.
      3Throughout this opinion, we use the terms "extension of a
commitment" and "recommitment" interchangeably, as does Wis.
Stat. § 51.20.    See Portage County v. J.W.K., 2019 WI 54, ¶1
n.1, 386 Wis. 2d 672, 927 N.W.2d 509.

                                         3
                                                                              No.     2021AP6



involuntary medication and treatment.                         It determined that M.W.

suffers     from       a    mental     illness,       is      a   proper    subject        for

treatment,       and       that     M.W.    would     be      a   proper    subject        for

commitment if treatment were withdrawn.

     ¶9        The   circuit        court     further      concluded       that     M.W.    is

dangerous to herself or others.                    It supported this determination

by referring to M.W.'s statement to Dr. Bales that she would not

pursue treatment absent recommitment and to a recent incident

where M.W. left a group home and traveled to New Mexico without

her belongings or medications.

     ¶10       M.W. appealed the circuit court's recommitment order.

She argued, among other things, that the circuit court failed to

adhere    to    D.J.W.'s          directive    that      it    make   specific      factual

findings with reference to the subdivision paragraph of Wis.

Stat. § 51.20(1)(a)2. on which the recommitment is based.4

     ¶11       The court of appeals agreed with M.W. on this point

and reversed the recommitment order.                       Sheboygan County v. M.W.,

No. 2021AP6, unpublished slip op. (Wis. Ct. App. May 12, 2021).
It observed that "the record shows, and the County acknowledges

that the circuit court failed to state the subdivision paragraph

of   Wis.      Stat.       § 51.20(1)(a)2.          on     which      it   based     M.W.'s

recommitment."             Id., ¶10.        Additionally, "in its ruling, the

[circuit] court failed to clearly track the necessary elements

     4 M.W. additionally contended that the County did not
present sufficient evidence that she is dangerous and that the
County failed to provide notice of the standard of dangerousness
under Wis. Stat. § 51.20(1)(a)2. on which it was proceeding.
M.W., No. 2021AP6, at ¶5.

                                               4
                                                                       No.     2021AP6



of   any    particular    subdivision       paragraph    and     state       how   the

evidence satisfied those elements."            Id.

      ¶12    Finding "clarity and specificity . . . lacking in the

[circuit] court's ruling in this case," the court of appeals

refused to "engage in guesswork to determine whether the County

provided     sufficient      evidence   to     satisfy     the       dangerousness

requirement of [Wis. Stat. § 51.20(1)(a)2.]"                   Id.     It further

reasoned:     "D.J.W. made it clear that it is not the job of an

appellate court to try to piece together court comments like

pieces of a jigsaw puzzle in an effort to figure out what the

picture is."     Id., ¶11.

      ¶13    After determining that a          D.J.W. violation occurred,

the court of appeals moved to briefly address the remedy for

that violation.        Citing a prior unpublished court of appeals

opinion     dealing   with   a   similar    issue,   the   court       of     appeals

reversed and remanded to the circuit court with directions to

follow the directive of D.J.W.               Id., ¶14 (citing Rock Cnty.

Dep't of Human Servs. v. J.E.B., No. 2020AP1954-FT, unpublished
slip op., ¶27 (Wis. Ct. App. Apr. 7, 2021)).                Further following

the lead of the J.E.B. court, the court of appeals added:

      If, on remand, and after further review of the
      evidence, D.J.W., and the five dangerousness standards
      in Wis. Stat. § 51.20(1)(a)2.a.-e., the circuit court
      again determines that the County has met its burden of
      showing current dangerousness under § 51.20(1)(a)2.,
      then the court must "make specific factual findings
      with reference to the subdivision paragraph of Wis.
      Stat. § 51.20(1)(a)2. on which the recommitment is
      based" as required by D.J.W.



                                        5
                                                                          No.    2021AP6



M.W., No. 2021AP6, at ¶14 (quoting J.E.B., No. 2020AP1954-FT, at

¶27).

       ¶14    M.W. petitioned for this court's review of the remedy

issue only.        The County did not file a petition for cross-review

of    the    court    of    appeals'       conclusion     that   the   circuit   court

violated D.J.W. and accordingly that issue was not presented to

this court.

                                             II

       ¶15    We are called upon to resolve a question of appellate

remedy.       The selection of the proper remedy on appeal is a

question of law that we review independently.                          See State v.

Lentowski, 212 Wis. 2d 849, 853, 569 N.W.2d 758 (Ct. App. 1997).

                                             III

       ¶16    We     begin    with     the       necessary   background      regarding

recommitment proceedings and the directive established by this

court in D.J.W.            Subsequently, we address the question raised in

the petition for review, i.e. the proper appellate remedy for a

D.J.W. violation.
                                              A

       ¶17    In order to involuntarily commit a person pursuant to

ch. 51, the petitioner must demonstrate that three elements are

fulfilled:         the subject must be (1) mentally ill; (2) a proper

subject      for     treatment;      and     (3)    dangerous    to    themselves    or

others.      Fond du Lac County v. Helen E.F., 2012 WI 50, ¶20, 340

Wis. 2d 500, 814 N.W.2d 179; Wis. Stat. § 51.20(1)(a)1.-2.                           In

an initial commitment proceeding, the "dangerousness" element
can    be    proven    through       any    of     five   standards    set   forth   by
                                              6
                                                      No.   2021AP6



statute.   State v. Dennis H., 2002 WI 104, ¶14, 255 Wis. 2d 359,

647 N.W.2d 851; Wis. Stat. § 51.20(1)(a)2.5

     5 Pursuant to Wis. Stat. § 51.20(1)(a)2., an individual is
"dangerous" if any of the following is fulfilled:

     (1) Evidences a substantial probability of physical
     harm to himself or herself as manifested by evidence
     of recent threats of or attempts at suicide or serious
     bodily harm. § 51.20(1)(a)2.a.

     (2) Evidences a substantial probability of physical
     harm to other individuals as manifested by evidence of
     recent homicidal or other violent behavior, or by
     evidence that others are placed in reasonable fear of
     violent behavior and serious physical harm to them, as
     evidenced by a recent overt act, attempt or threat to
     do serious physical harm. § 51.20(1)(a)2.b.

     (3) Evidences such impaired judgment, manifested by
     evidence of a pattern of recent acts or omissions,
     that there is a substantial probability of physical
     impairment or injury to himself or herself or other
     individuals. § 51.20(1)(a)2.c.

     (4) Evidences behavior manifested by recent acts or
     omissions that, due to mental illness, he or she is
     unable to satisfy basic needs for nourishment, medical
     care, shelter or safety without prompt and adequate
     treatment so that a substantial probability exists
     that death, serious physical injury, serious physical
     debilitation,   or  serious   physical  disease   will
     imminently ensue unless the individual receives prompt
     and adequate treatment for this mental illness.
     § 51.20(1)(a)2.d.

     (5) For an individual, other than an individual who is
     alleged to be drug dependent or developmentally
     disabled, after the advantages and disadvantages of
     and alternatives to accepting a particular medication
     or treatment have been explained to him or her and
     because   of   mental    illness,   evidences   either
     incapability of expressing an understanding of the
     advantages and disadvantages of accepting medication
     or treatment and the alternatives, or substantial
     incapability of applying an understanding of the
                                7
                                                                              No.    2021AP6



       ¶18   Upon     the       impending       expiration           of     an      initial

commitment, a petitioner may seek to extend the commitment for a

period not to exceed one year.                   Wis. Stat. § 51.20(13)(g)1.,

(13)(g)3.;      D.J.W.,     391    Wis. 2d 231,        ¶31.          To   prevail     in   a

recommitment      proceeding,       the   petitioner          must    demonstrate       the

same    three     elements      necessary       for    the     initial       commitment.

Waukesha County v. J.W.J., 2017 WI 57, ¶20, 375 Wis. 2d 542, 895

N.W.2d 783.

       ¶19   However, in a recommitment Wis. Stat. § 51.20(1)(am)

provides     an   additional       manner       of    proving      dangerousness        not

available in the initial commitment.                       "Because an individual's

behavior     might    change      while   receiving         treatment,       Wis.    Stat.

§ 51.20(1)(am)        provides       a    different           avenue        for     proving

dangerousness        if   the     individual         has    been      the    subject       of

treatment for mental illness immediately prior to commencement



       advantages, disadvantages, and alternatives to his or
       her mental illness in order to make an informed choice
       as to whether to accept or refuse medication or
       treatment; and evidences a substantial probability, as
       demonstrated   by    both  the individual's  treatment
       history and his or her recent acts or omissions, that
       the individual needs care or treatment to prevent
       further disability or deterioration and a substantial
       probability that he or she will, if left untreated,
       lack services necessary for his or her health or
       safety and suffer severe mental, emotional, or
       physical harm that will result in the loss of the
       individual's ability to function independently in the
       community or the loss of cognitive or volitional
       control   over   his    or her thoughts   or  actions.
       § 51.20(1)(a)2.e.

D.J.W., 391 Wis. 2d 231, ¶30.

                                            8
                                                                             No.    2021AP6



of   extension      proceedings . . . ."                Portage    County    v.    J.W.K.,

2019 WI 54, ¶19, 386 Wis. 2d 672, 927 N.W.2d 509.

      ¶20     Pursuant to Wis. Stat. § 51.20(1)(am):

      If the individual has been the subject of inpatient
      treatment for mental illness . . . immediately prior
      to commencement of the proceedings as a result
      of . . . a commitment or protective placement ordered
      by a court under this section . . . or if the
      individual   has  been   the   subject  of  outpatient
      treatment for mental illness . . . immediately prior
      to commencement of the proceedings as a result of a
      commitment ordered by a court under this section,
      . . . the requirements of a recent overt act, attempt
      or threat to act under par. (a)2.a. or b., pattern of
      recent acts or omissions under par. (a)2.c. or e., or
      recent behavior under par. (a)2.d. may be satisfied by
      a showing that there is a substantial likelihood,
      based on the subject individual's treatment record,
      that the individual would be a proper subject for
      commitment if treatment were withdrawn.
This pathway to a recommitment "recognizes that an individual

receiving treatment may not have exhibited any recent overt acts

or omissions demonstrating dangerousness because the treatment

ameliorated      such    behavior,      but       if    treatment    were    withdrawn,

there   may    be    a    substantial     likelihood          such    behavior       would

recur."     J.W.K., 386 Wis. 2d 672, ¶19.

      ¶21     D.J.W.     arrived   at    this       court    for    our   review     of    a

recommitment order.           D.J.W., 391 Wis. 2d 231, ¶23.                        In that

case,   D.J.W.      argued    that      the       evidence    was    insufficient         to

support a conclusion that he was "dangerous" within the meaning

of Wis. Stat. § 51.20.

      ¶22     The   court    approached           the     legal     issues    by     first
observing that "[t]he statutory basis for D.J.W.'s commitment in


                                              9
                                                                            No.     2021AP6



this case has been somewhat of a moving target."                                Id., ¶36.

Indeed,     "It    was   not   clear     at     either     the    initial    commitment

hearing or the extension hearing on which subdivision paragraph

of Wis. Stat. § 51.20(1)(a)2. the commitment was based."                           Id.

      ¶23    With the parties and the record in the case providing

no guideposts for the court's review, the D.J.W. court announced

a new directive for circuit courts.                        Id., ¶40.        Namely, the

court stated "that going forward circuit courts in recommitment

proceedings are to make specific factual findings with reference

to the subdivision paragraph of § 51.20(1)(a)2. on which the

recommitment is based."           Id.

      ¶24    Such a directive is "manifest in the language of Wis.

Stat. § 51.20(1)(am)," and serves two distinct purposes.                              Id.,

¶¶41-42.      "First, it provides clarity and extra protection to

patients    regarding      the    underlying          basis   for   a    recommitment."

Id., ¶42.        Concerns about a fair process are paramount when any

deprivation of liberty, such as a civil commitment, is at issue.

Id.   (citing      Addington     v.     Texas,       441   U.S.   418,    425     (1979)).
"With     such     an    important       liberty       interest      at     stake,       the

accompanying protections should mirror the serious nature of the

proceeding."        Id., ¶43.      Accordingly, the directive of specific

factual     findings      connected       to     a    standard      of    dangerousness

"provides     increased        protection        to    patients     to     ensure     that

recommitments are based on sufficient evidence."                          Id.; see also

Waukesha County v. E.J.W., 2021 WI 85, ¶31, 399 Wis. 2d 471, 966

N.W.2d 590        (detailing     ch.    51's     "many     provisions      designed      to


                                           10
                                                                               No.     2021AP6



offer     procedural       and    substantive         protections        to    the    person

subject to commitment").

      ¶25    Second, the D.J.W. directive was intended to "clarify

issues raised on appeal of recommitment orders and ensure the

soundness of judicial decision making, specifically with regard

to    challenges      based       on     the     sufficiency      of     the    evidence."

D.J.W., 391 Wis. 2d 231, ¶44.                       The court explained that "[a]

more substantial record will better equip appellate courts to do

their job, further ensuring meaningful appellate review of the

evidence presented in recommitment proceedings."                         Id.

                                                B

      ¶26    We turn now to the legal issue raised by the petition

for review, i.e. the proper remedy for a D.J.W. violation.6                                 In

the time since this court issued the D.J.W. opinion, the court

of appeals has been presented with a number of appeals raising

the     issue   of    whether          the     circuit    court    violated          D.J.W.'s

directive.      When the court of appeals has determined that such a

violation occurred, the remedy ordered has not been consistent.
In some cases, the court of appeals has remanded to the circuit

court, while in others it has reversed outright with no remand.

      ¶27    The     court       of    appeals       in   this    case    reversed         and

remanded    for      the   circuit       court      to,   in   essence,       fill    in   the


      6As the concurrence aptly explains, the dissent goes well
outside the bounds of the narrow remedy issue raised in this
case.   Concurrence, ¶43.  The merits of the commitment are not
before us because the County did not ask us to review them. See
supra, ¶5 n.2.    We thus do not further address the dissent's
assertion of harmless error.

                                               11
                                                                              No.      2021AP6



missing findings.        M.W., No. 2021AP6, at ¶14.                    In doing so, the

court of appeals referenced J.E.B., No. 2020AP1954-FT, at ¶27.

In   J.E.B.,      despite      an     uncontested            argument     for       outright

reversal, the court of appeals ordered a remand to the circuit

court.     Its reasoning included precious little in the way of

analysis    of     the   remedy      other       than    to    say     that     "the     more

appropriate course of action is to remand this matter to the

circuit court with directions to follow the dictates of D.J.W.

discussed above."        Id.

     ¶28    In contrast, other opinions by the court of appeals

have indicated that outright reversal with no remand is the

appropriate remedy.         See, e.g., Outagamie County v. L.C.E., No.

2021AP324, unpublished slip op., ¶10 (Wis. Ct. App. Sept. 8,

2021); Shawano County v. S.L.V., No. 2021AP223, unpublished slip

op., ¶20 (Wis. Ct. App. Aug. 17, 2021); Eau Claire County v.

J.M.P., No. 2020AP2014-FT, unpublished slip op., ¶21 (Wis. Ct.

App. June 22, 2021).            In these cases, the court of appeals'

rationale    has    focused     on    the    circuit          court's    competency        to
conduct proceedings on remand and the lack of meaningful relief

that would be afforded to a committed person in the event of a

remand.

     ¶29    For     example,        the    court        in    J.M.P.     observed        that

"[a]lthough the circuit court held a hearing on the County's

petition to extend [J.M.P.'s] commitment before [the expiration

of the previous commitment], the court failed to enter a valid

order     extending      [J.M.P.'s]          commitment          before       his      prior
commitment order expired."                J.M.P., No. 2020AP2014-FT, at ¶21.
                                            12
                                                                           No.    2021AP6



Accordingly, "when the prior commitment order expired, the court

lost competency to conduct further proceedings on the County's

petition    to    extend    [J.M.P.'s]     commitment."            Id.      The    court

further     referenced      the    purposes       of    the   D.J.W.       directive,

determining      that   remanding    to    the    circuit     court       for    factual

findings would cause the "clarity" and "extra protection" D.J.W.

sought to engender to come "far too late to be meaningful."

Id., ¶22.

      ¶30   Similarly, in S.L.V., the court of appeals wrote that

a remand would serve no purpose because the circuit court lacked

competency:

      Here, the circuit court held a final hearing on the
      County's petition to involuntarily commit [S.L.V.]
      within the statutory time limits, but it failed to
      comply with its obligations under D.J.W. during that
      hearing, and it therefore failed to enter a valid
      commitment order.   At this point, the statutory time
      limits for holding a final commitment hearing have
      long since passed, and, as a result, the court now
      lacks competency to conduct further proceedings on the
      County's petition.   A remand for the court to comply
      with its obligations under D.J.W. would therefore
      serve no purpose, as the court now lacks competency to
      do so.
S.L.V., No. 2021AP223, at ¶20.

      ¶31   The     court     of     appeals       in       L.C.E.        additionally

highlighted in its analysis a remand's effect on the right to a

meaningful appeal:         "Because the recommitment order was entered

almost a year ago, [L.C.E.] has not been afforded the clarity

and additional protections guaranteed by D.J.W. for that entire

period, and remedying the violation now would be far too late to
be   meaningful."          L.C.E.,   No.       2021AP324,     at    ¶10    (quotation

                                          13
                                                                                      No.     2021AP6



omitted).         It further explained:                    "The remedy of reversal also

ensures      that       [L.C.E.]       is    not       deprived      of    her     right        to   a

meaningful appeal, as it would be almost impossible for [L.C.E.]

to    appeal      from    the    results      of       a    new   hearing,       if     necessary,

before her current recommitment order likely becomes moot."                                      Id.

       ¶32     The County urges us to follow the former set of cases,

including         the    court    of     appeals'          decisions      in   this       case   and

J.E.B.       In the County's view, a D.J.W. violation is a "minor

procedural violation" akin to a failure to adhere to "magic

words"    or      to     provide    a     simple       statutory         citation.           Such    a

procedural failing is not, according to the County, a reason to

disregard the evidence that was presented at the hearing and

risk releasing to the community a person who should properly be

committed.

       ¶33     On the other hand, M.W. argues that the latter court

of appeals cases arrived at the correct result, contending that

outright reversal is the only way to ensure a meaningful appeal

of a recommitment order where a D.J.W. violation is alleged.
M.W. asserts that the result of remanding would consistently be

that     the      circuit        court      merely         rearticulates          its       previous

conclusion in different terms, thereby delaying resolution of

the    appeal      and     rendering        the    protections            offered       by    D.J.W.

completely illusory.               Further, M.W. argues that the purposes of

the    D.J.W.      directive,       as      set    out      in    that    opinion,        are    best

served       by     an     outright         reversal          rather       than       a      remand.

Alternatively,            M.W.     asserts         in       passing        that       remand         is
inappropriate           because     the     circuit         court    lacks       competency          to
                                                  14
                                                                        No.    2021AP6



proceed on remand.           This argument is much more fully fleshed out

by the State Public Defender as amicus.                    Having been raised, we

cannot ignore such a fundamental concern as competency.

      ¶34    We   agree      with   M.W.   that      outright    reversal     is   the

appropriate remedy.           Our reasoning in reaching this conclusion

focuses on the circuit court's lack of competency to conduct

proceedings on remand.

      ¶35    A court's competency refers to the court's power to

exercise its subject matter jurisdiction in a particular case.

City of Eau Claire v. Booth, 2016 WI 65, ¶7, 370 Wis. 2d 595,

882 N.W.2d 738.         Unlike a court's subject matter jurisdiction,

which is established by the Wisconsin Constitution,7 competency

may   be    affected    by    noncompliance       with     statutory   requirements

pertaining to the invocation of that jurisdiction in individual

cases.     Id.

      ¶36    In   the     specific    area      of   ch.    51   commitments,      our

precedent establishes the premise that "[t]he circuit court must

hold a hearing on the petition for extension before the previous
order expires or it loses competency to extend the commitment."

J.W.K., 386 Wis. 2d 672, ¶20.              An example of this principle in

practice is provided by Rock County v. G.O.T., 151 Wis. 2d 629,

631, 445 N.W.2d 697 (Ct. App. 1989).                  There, the circuit court

erroneously concluded that G.O.T. was not entitled to a jury

trial.      The court of appeals accordingly reversed and determined

that "G.O.T. was entitled to a jury trial, but that the court

      7   See Wis. Const. art. VII, § 8.

                                           15
                                                                            No.     2021AP6



lost   competency       by    failing    to    hear   and    decide    the        petition

before the commitment had expired."                   Id.; see also id. at 633

(explaining      that    "the    trial    court       must    hold    the     extension

hearing      before    the    initial    commitment         expires    to     determine

whether the defendant is, in the words of sec. 51.20(13)(g)3.,

'a proper subject for commitment'").                    Consequently, the court

simply       vacated    the     recommitment      order       and     remanded        with

directions to dismiss the petition.               Id. at 631.

       ¶37    This court recently applied the same principle when

addressing the remedy for a violation of a ch. 51 patient's

right to a jury trial.            See E.J.W., 399 Wis. 2d 471, ¶40 n.10.

In E.J.W., we explained:

       We simply reverse the decision of the court of appeals
       rather than remanding for a jury trial because the
       specific recommitment at issue in this case has
       expired and accordingly the circuit court has lost
       competency to act.     See G.O.T., 151 Wis. 2d at 631
       (determining   that   person   subject  to   commitment
       extension was entitled to jury trial but that the
       circuit court lost competency by failing to hear and
       decide the petition before the commitment had expired
       and that as a result the petition should be
       dismissed); J.W.K., 386 Wis. 2d 672, ¶20 (explaining
       that "[t]he circuit court must hold a hearing on the
       petition for extension before the previous order
       expires   or  it   loses   competency  to  extend   the
       commitment").   This determination does not affect the
       validity of any subsequent extensions of commitment.
       J.W.K., 386 Wis. 2d 672, ¶21 (setting forth that the
       reversal of a commitment order "does not retroactively
       deprive the circuit court that issued a subsequent
       commitment order of competency").
E.J.W., 399 Wis. 2d 471, ¶40 n.10.

       ¶38    Likewise here, the recommitment order from which M.W.
appealed has expired, as will often be the case.                         See J.W.K.,

                                          16
                                                                          No.   2021AP6



386 Wis. 2d 672, ¶29 (acknowledging that "a recommitment order

will   likely       expire    before   appellate      proceedings         conclude").

Indeed, the recommitment order from which M.W. appealed expired

in October of 2021.           We therefore conclude that the recommitment

order at issue here has expired and as a consequence the circuit

court lacks competency to conduct any proceedings on remand.

This conclusion flows directly from the decisions in G.O.T.,

J.W.K.,      and    E.J.W.,   which    contain     language     on   point      to   the

situation      at    hand.     Therefore,     reversal     is     the     appropriate

remedy in this case.

       ¶39    Accordingly, we reverse the decision of the court of

appeals.

       By    the    Court.—The   decision     of    the   court      of   appeals     is

reversed.




                                         17
                                                                  No.   2021AP6.bh


    ¶40      BRIAN HAGEDORN, J.          (concurring).        The court today

answers a narrow question:             Is remand appropriate when (1) the

court   of        appeals   concludes      the   circuit     court      committed

reversible error by failing to comply with the requirements we

articulated in D.J.W., and (2) the commitment order that is the

subject of the appeal has already expired?                 I join the majority

because it correctly answers this question, holding that remand

is not warranted because the circuit court lacks competency to

rule on an expired commitment order.                  I write separately to

address the dissent's contention that we should decide more than

the narrow question presented.

    ¶41      To    begin,   it    is   helpful   to   reiterate    what    D.J.W.

requires.         In   Langlade   County    v.   D.J.W.,    we   directed    that

"circuit courts in recommitment proceedings are to make specific

factual findings with reference to the subdivision paragraph of

Wis. Stat. § 51.20(1)(a)2. on which the recommitment is based."

2020 WI 41, ¶3, 391 Wis. 2d 231, 942 N.W.2d 277.                  We explained

that this requirement would "clarify issues raised on appeal"
and "better equip appellate courts to do their job."                    Id., ¶44.

Thus, a circuit court can fall short of our D.J.W. directive by

failing to make specific factual findings or by failing to state

which dangerousness standard the recommitment is based on.

    ¶42      Although the parties frame this case as addressing the

appropriate "remedy for a D.J.W. error," we do not purport to

answer that question in the broad strokes this framing suggests.1


    1  In briefing, M.W. described the issue before the court as
follows:   "Whether the remedy for a D.J.W. error is outright
reversal of the underlying orders, rather than a reverse and
                                1
                                                                        No.   2021AP6.bh


This is in part because not all failures to follow our D.J.W.

directive    are   created      equal.       A    circuit       court    might,     for

example,     neglect    to     explicitly        reference      the     standard     of

dangerousness on which the recommitment is based, even as the

transcript makes abundantly clear which standard was relied on.

Other times, the transcript might fail to shed any light on

which   standard   the       circuit   court      employed.           Alternatively,

D.J.W.'s    instructions       could   be    violated      by    failing      to   make

specific factual findings on a small or large scale.                            All of

these "D.J.W. errors" technically violate our directive.                            Yet

today's decision does not answer whether these warrant reversal,

nor does it prescribe a universal remedy for even a reversible

D.J.W. defect.

      ¶43   What we have before us is a remedy question regarding

an already reversed commitment order.                  The County did not appeal

the   determination     that     reversal        was    necessary.        Thus,     the

dissent inappropriately reviews the decision to reverse; this is

not before us.        And the dissent's further worry that the court
is disregarding other judicial tools that may be applicable,

such as harmless error, is grounded in a misunderstanding of the

procedural    posture     of    this     case.          The     dissent's      broader

arguments,    which    have     some   force,      should       await    a    properly

postured case.     For now, the majority determines——rightly in my


remand?" The County agreed with this characterization, framing
the issue this way:     "What is the proper remedy when, in a
Chapter 51 recommitment proceeding, the circuit court fails to
make specific factual findings with reference to the statutory
basis for its determination of dangerousness as required by
Langlade County v. D.J.W.?" (Citation omitted.)

                                         2
                                                    No.   2021AP6.bh


view——that when a case is reversed for a D.J.W. error, and the

commitment order is expired, the circuit court loses competency

to rule on the expired order.   For these reasons, I respectfully

concur.




                                3
                                                                                 No.    2021AP6.akz



      ¶44     ANNETTE KINGSLAND ZIEGLER, C.J.                             (dissenting).         The

court of appeals in this case reversed a mental recommitment

which    was       supported       in     the     record        by    substantial         medical

evidence and expert testimony, and it did so because the circuit

court failed to use "magic words."                       We do not require courts to

use     magic      words.          In     the         process        of    overturning         this

recommitment,         the        court    of      appeals        avoided         any     material

discussion of the facts.                 Instead, it relied heavily on the lack

of citation or quotation to specific statutory language in the

circuit court transcript.                  Our case law does not require such

specificity.          It instead recognizes the reality of how these

proceedings are factually individualized and our need to review

the record.          The court of appeals did not, and now our court

does not, afford the deference due to the record and the circuit

court's determinations.                  The majority errs in not only this

regard      but    also     in    failing        to    engage        in    a    harmless      error

analysis.         As a result, I dissent.

      ¶45     Stated      differently,           our     court       misapplies         the    law.

Just two years ago, we decided Langlade County v. D.J.W., 2020

WI    41,    391     Wis. 2d 231,          942        N.W.2d 277.              D.J.W.    provided

guidance to lower courts to ensure clear and effective judicial

decision-making in recommitment hearings.                            D.J.W. was consistent

not only with recommitments, but also with historical practice

and court proceedings in criminal and other civil contexts.                                    The

court in D.J.W. did not hold that a circuit court's failure to
cite a statutory reference is enough to overturn a valid mental

health commitment.               D.J.W. did not hold that appellate courts
                                                 1
                                                                           No.    2021AP6.akz


can   evade       their        own     responsibilities.               When       reviewing

recommitment orders on appeal, more than a swift and uncritical

review is required.             This is a textbook example of this court

now requiring magic words.               I would not depart from the court's

duty to conduct a thorough review of the record, and I disagree

with this court's adoption and adaptation of form over substance

in now requiring magic words.                 At most, this record demonstrates

harmless     error.        Again,      the    court     errs   in    not     conducting       a

harmless error analysis.

      ¶46    In    line    with      precedents,         statutes,     and    traditional

judicial practice, appellate courts must examine the record as a

whole and apply a harmless error analysis even when a D.J.W.

error is found.          The majority avoids discussion of these issues,

but in doing so, it invites confusion and further litigation.

Processes for valid Chapter 51 recommitments may be thrown into

uncertainty,       and    committees         may    have   their     needed      treatments

interrupted       or     cut   short    due        to   circuit     courts'      procedural

mistakes.         Effective      judicial      administration         will       also    be   a
casualty, along with common respect for the law.                           Ultimately, it

is the individuals, families, and victims directly affected by

severe      mental     illness       who      will      bear   the     burden       of    the

uncertainty created by this decision.

      ¶47    As the majority indicates, the issue we are asked to

decide in this case is what "the proper appellate remedy for a




                                              2
                                                             No.   2021AP6.akz


D.J.W. violation" is.1       Majority op., ¶16.          Justice Hagedorn's

concurrence   asserts     that,   given    procedural     limitations,    the

court cannot fully decide that issue.           The concurrence explains

that the majority opinion stands only for the proposition that

"when a case is reversed for a D.J.W. error, and the commitment

order is expired, the circuit court loses competency to rule on

the expired order."     Concurrence, ¶43.       The concurrence does not

foreclose review in future cases on "whether [D.J.W. errors]

warrant reversal," whether there is a "universal remedy for even

a   reversible   D.J.W.     defect,"      or   whether    "other    judicial

tools . . . such as harmless error" may be applicable.                   Id.,

¶¶42-43.




     1 In the petition for review to this court, M.W. stated on
the first page of her analysis: "Issue Presented: Proper
Remedy for a D.J.W. error."      In the petition, M.W. asserted
"[o]nly one aspect of her appeal is the subject of this
petition: the proper remedy for a D.J.W. error." In briefing,
M.W. reiterated that "[t]he issue presented concerns the proper
remedy for an error arising under the rule that this Court
announced in [D.J.W.]."    Sheboygan County described the issue
presented in a similar manner: "What is the proper remedy when,
in a Chapter 51 recommitment proceeding, the circuit court fails
to make specific factual findings with reference to the
statutory basis for its determination of dangerousness as
required by [D.J.W.]?"

                                     3
                                                              No.    2021AP6.akz


    ¶48     The majority affirms the court of appeals' decision to

reverse M.W.'s recommitment order.2           In addition, the majority

reverses the court of appeals' decision to remand M.W.'s case to

the circuit court for further proceedings.              An appellate court

cannot    reverse   a   Chapter   51   recommitment    on   the   basis   of   a

D.J.W. error without first examining the record.                  The majority

undertakes no such analysis here.            In addition, the harmless

error doctrine applies to D.J.W. errors.              Because the court of

appeals did not examine the record or apply a harmless error

analysis, I would reverse the court of appeals' decision in

full.     M.W.'s recommitment should stand.       The majority fails to

adequately defer to the well-supported decision of the circuit

court.

           I.   MENTAL HEALTH COMMITMENTS, APPELLATE REVIEW,
                           AND HARMLESS ERROR
    ¶49     It has been the law in Wisconsin for over a century

that, when a circuit court enters a final judgment or order in a

civil case, it must state its findings of facts and conclusions

of law.     See Wallis v. First Nat'l Bank, 155 Wis. 533, 535, 145

    2  The majority unambiguously agrees with the court of
appeals' decision to reverse the recommitment order.         The
majority repeatedly asserts in its opinion that "reversal is the
appropriate remedy in this case."     Majority op., ¶¶4, 34, 38.
Undoubtedly, the court of appeals' decision to reverse the
recommitment order is not reversed by the majority opinion.
Therefore, the majority mislabels its mandate as a reversal of
the court of appeals' decision in full.         In reality, the
majority affirms the court of appeals' decision to reverse the
recommitment order, and the majority reverses the decision to
remand the case for rehearing.    I disagree with the majority's
reasoning, the lack of deference it provides to circuit court
decision making, and the mischaracterized mandate. To be clear,
the circuit court order should stand.

                                       4
                                                                              No.     2021AP6.akz


N.W. 195 (1914) (explaining that a trial court must issue a

decision "embodying its findings of fact and conclusions of law

before judgment is entered").                    This is embodied in Wis. Stat.

§ 805.17(2), which states that for all civil actions "tried upon

the facts without a jury or with an advisory jury, the court

shall     find        the     ultimate       facts     and        state     separately        its

conclusions of law thereon."                  We have long required lower courts

to articulate their reasoning in decisions in order to "protect

the rights of the litigants and to facilitate review of the

record by an appellate court."                       Hochgurtel v. San Felippo, 78

Wis. 2d 70, 85, 253 N.W.2d 526 (1977).

       ¶50     However, for just as long as we have required circuit

courts    to     explain          their    reasoning,       we     have   also      refused     to

reverse      valid     judgments          outright    when        such    reasoning      is    not

provided.        Wallis, 155 Wis. at 536 ("The failure to make either

findings of fact or conclusions of law is not reversible error,

where     the       judgment         shows     that        the     necessary        facts      and

conclusions must have been found in favor of the prevailing
party    and     the    evidence          supports    the    judgment.").               We    have

understood that outright reversal of a decision well supported

by the record on the lack of circuit court findings would be

draconian and would effect a miscarriage of justice.                                   It would

also    undermine           the    respect    due     to    circuit       court       judgments.

Therefore, we have established three possible alternatives when

reviewing       a   circuit        court     decision       with    incomplete         findings.

Appellate       courts        may     "(1)    affirm        the     judgment      if     clearly
supported        by     the . . . evidence,                (2)     reverse       if     not     so

                                                5
                                                                        No.   2021AP6.akz


supported,    or     (3)     remand     for      the    making     of    findings     and

conclusions."        Kraemer       v.   Kraemer,       67   Wis. 2d 319,      320,    227

N.W.2d 61 (1975) (collecting cases); accord State v. Margaret

H., 2000 WI 42, ¶37, 234 Wis. 2d 606, 610 N.W.2d 475; Wallis,

155 Wis. at 535-36.

      ¶51   This is in line with an equally storied principle in

civil     jurisprudence:          harmless       error.           See     Wis.      Stat.

§ 805.18(1) (explaining that civil judgments cannot be reversed

absent a finding of an error that "affect[s] the substantial

rights of the adverse party"); Harran v. Klaus, 79 Wis. 383,

387, 48 N.W. 479 (1891) ("[T]he court [shall], in every stage of

an action, [] disregard any error or defect in the pleadings or

proceedings which shall not affect the substantial rights of the

adverse party, and no judgment shall be reversed or affected by

reason of such error or defect."); Martindale v. Ripp, 2001 WI

113, ¶30, 246 Wis. 2d 67, 629 N.W.2d 698 ("The appellate court

must conduct a harmless error analysis to determine whether the

error affected the substantial rights of the party." (quotations
omitted)); 5 C.J.S. Appeal and Error § 982 (2022) ("[I]t is a

fundamental principle of appellate procedure that a party cannot

assign as error that which is not prejudicial to him or her.").

The     harmless    error        doctrine     ensures       finality,    respect     for

judicial decisions, and fairness for all litigants.                              Rose v.

Clark, 478 U.S. 570, 577 (1986) ("Reversal for error, regardless

of its effect on the judgment, encourages litigants to abuse the

judicial     process       and    bestirs       the    public     to    ridicule     it."
(quotations        omitted));       5 C.J.S.          Appeal     and    Error,      supra

                                            6
                                                                            No.    2021AP6.akz


(explaining      that      the    harmless       error       doctrine       ensures       "the

orderly      administration       of    justice       and . . . the          avoidance      of

useless expense to litigants").                 In all, appellate courts do not

reverse civil judgments in favor of one party simply because the

circuit court failed to follow proper procedure.

       ¶52    These basic principles of appellate review in civil

cases are applicable to Chapter 51 recommitments.                           See Milwaukee

County       v. Mary F.-R., 2013 WI 92, ¶¶11-13, 351 Wis. 2d 273, 839

N.W.2d 581 (explaining that Chapter 51 commitments are "civil

proceedings"); Wis. Stat. § 51.20(10)(c) (stating that Chapter

51    proceedings      are     governed    by     the       rules    of     evidence       and

procedure in civil cases).                Under § 51.20(13), absent a jury

demand, the circuit court overseeing a Chapter 51 commitment

proceeding must make factual findings and determine whether as a

matter of law an individual is "mentally ill," "a proper subject

for treatment," and dangerous.                 § 51.20(1)(a).          This is in kind

with all civil cases tried and decided by a judge.                           Accordingly,

we    recognized     in    Marathon      County       v.     D.K.    that     it    is    best
practice for circuit courts to state and explain their factual

and    legal     conclusions.           2020     WI     8,     390    Wis. 2d 50,          937

N.W.2d 901.       Every member of the court in D.K. agreed that the

circuit court in the first instance must provide explicit and

cogent      analysis      to   facilitate       appellate          review.         Id.,    ¶55

(Ziegler,      J.,   joined      by    Roggensack,         C.J.,    and   Hagedorn,        J.)

("[T]he circuit court could have made more detailed and thorough

factual findings and clarified its legal conclusions."); id.,
¶68   n.4     (Rebecca     Grassl      Bradley,       J.,    concurring,          joined   by

                                            7
                                                                      No.    2021AP6.akz


Kelly, J.) ("[C]ircuit courts must expressly make independent

factual      findings    on    the    record,         separate   from       any    legal

conclusions."); id., ¶86 (Dallet, J., dissenting, joined by Ann

Walsh     Bradley,      J.)    ("[Chapter        51    proceedings]         cannot    be

perfunctory under the law.").

    ¶53       It was in this legal environment that the court in

D.J.W. held that circuit courts must state their recommitment

findings on the record.              Under Wis. Stat. § 51.20(1)(am), an

individual already subject to commitment can be recommitted if

there   is    a    finding    that   "the       individual    would    be    a    proper

subject for commitment if treatment were withdrawn."                          Prior to

D.J.W., there was confusion as to whether this was a standalone

basis for recommitment, or if a circuit court was required to

cite back to one of the initial bases for committing mentally

ill individuals along with § 51.20(1)(am).                    See § 51.20(1)(a)2.

This confusion was in no small part due to the language used in

our prior opinions to describe recommitment and subsection (am).

See Portage County v. J.W.K., 2019 WI 54, ¶19, 386 Wis. 2d 672,
927 N.W.2d 509 ("[T]he County may, as an alternative to the

options      outlined    in   § 51.20(1)(a)2.a-e,            prove    dangerousness"

under   the       recommitment   pathway         of   § 51.20(1)(am)).            D.J.W.

clarified that, when an individual is recommitted, the circuit

court must state its factual findings with reference to one of

the initial commitment pathways, in addition to § 51.20(1)(am).

D.J.W., 391 Wis. 2d 231, ¶40 ("[W]e determine that going forward

circuit courts in recommitment proceedings are to make specific



                                            8
                                                                      No.    2021AP6.akz


factual findings with reference to the subdivision paragraph of

§ 51.20(1)(a)2. on which the recommitment is based.").

       ¶54    In D.J.W., the circuit court did not cite one of the

five pathways for initial commitment when it recommitted the

individual at issue.            Id., ¶45.         Further, in oral arguments

before the court, the county cited a different dangerousness

pathway      for   recommitment     than       what    was   used    to     obtain   the

committee's initial commitment six months prior.                       Id., ¶¶38-39.

Nonetheless, we examined the record to determine if recommitment

was appropriate, and it was apparent that the county had failed

to present the requisite proof.                The strongest evidence in favor

of     commitment     was   testimony          that     without      treatment       the

individual would be "unable to maintain a job, hav[e] to rely on

disability for income, and liv[e] with family."                       Id., ¶51.       We

noted that this was a far cry from a "'substantial probability'

that     'death,     serious       physical       injury,        serious      physical

debilitation,       or   serious     physical         disease'      would    ensue    if

treatment were withdrawn" under the fourth pathway, Wis. Stat.
§ 51.20(1)(a)2.d.           Id.,     ¶53.         Under      the    third     pathway,

§ 51.20(1)(a)2.c., we explained that "schizophrenia, by itself,

does not demonstrate the requisite 'substantial probability of

physical impairment.'"          Id., ¶57.

       ¶55    Thus, D.J.W. stands for the well-accepted proposition

that circuit courts, as in all civil proceedings, must explain

their    factual     findings      and   legal        conclusions     to    facilitate

effective      appellate     review.            D.J.W.       clarified       that,    in
recommitment proceedings, these circuit court statements must be

                                           9
                                                                                  No.        2021AP6.akz


made in reference to both an initial commitment pathway and Wis.

Stat.    § 51.20(1)(am).              Nowhere       in    D.J.W.      did     we        state        that

appellate courts would reverse any and all recommitment orders

that,     on     a    cursory     review,         lack     citation          to         an     initial

commitment       pathway.         And       nowhere       in     D.J.W.       did        the        court

indicate       that     traditional         appellate          review        of     lower           court

decisions would be amended or abrogated.                         In fact, D.J.W. stands

for the proposition that any error is not reversible error if

the     record       supports    the       recommitment          or     if        the        error     is

harmless.

      ¶56      When    there     are       inadequate      lower      court         findings           in

civil proceedings, we must "(1) affirm the judgment if clearly

supported        by    the . . . evidence,                (2)     reverse           if        not      so

supported,       or    (3)      remand      for     the    making        of        findings           and

conclusions."           Kraemer, 67 Wis. 2d at 320;                      Margaret H., 234

Wis. 2d 606, ¶37.            D.J.W. did not change this law when the civil

proceeding happens to be under Chapter 51.                            Here, the majority

concludes that the court of appeals cannot remand the case for
further findings and conclusions, citing the lack of competence.

Majority op., ¶4.            That leaves either affirming the judgment on

the   available        evidence       or    reversing       if    the     evidence             is     not

available or apparent.             Id.       The majority conspicuously does not

discuss     this       issue;     it       simply    concludes          "reversal              is     the

appropriate remedy."              Id.        Although the majority provides no

reasoning      on     the    topic,     the    apparent         result       is     an        outright

reversal without any discussion of the record.                                      But no such



                                               10
                                                                               No.    2021AP6.akz


remedy       has    ever     been    recognized            in     Wisconsin          for    civil

proceedings.

       ¶57    In addition to this conflict with law and precedent,

the    majority      fails    to     even      mention          harmless       error       in    its

analysis.         In line with standard civil procedure, harmless error

applies       to     Chapter        51     proceedings.                  Wisconsin          Stat.

§ 51.20(10)(c) unambiguously states that "in every stage of an

action, [the court shall] disregard any error or defect in the

pleadings or proceedings that does not affect the substantial

rights of either party."              This language is regularly interpreted

as     requiring     harmless       error      review.             See    Martindale,            246

Wis. 2d 67, ¶30; 5 C.J.S. Appeal and Error, supra ¶51, ("The

reviewing court must disregard error, in every stage of the

action, which does not affect the substantial rights of the

party complaining.").             Both this court and the court of appeals

have    recognized         that   harmless          error       applies    to     Chapter         51

proceedings.         See S.Y. v. Eau Claire County, 162 Wis. 2d 320,

338-39,      469    N.W.2d 836       (1991)     (noting          that     an    admission        of
evidence on dangerousness was harmless); D.S. v. Racine County,

142    Wis. 2d 129,        135-36,       416   N.W.2d 292          (1987)       (reviewing         a

Chapter      51    commitment,       holding        that     the    petition         failed      to

comply    with      procedural      drafting         requirements,          and      explaining

that "[t]here must be a further showing that this defect misled

or     caused      prejudice        before      noncompliance             with       procedural

statutory       requirements        may   result       in       reversal"       (citing         Wis.

Stat.    § 51.20(10)(c)           (1987-88));         see,       e.g.,     Rock      County       v.
J.J.K., No. 2020AP2105, unpublished slip op., 2021 WL 1803745,

                                               11
                                                                            No.     2021AP6.akz


at *8-9 (Wis. Ct. App. May 6, 2021) (reviewing a circuit court

transcript       that     failed     to     identify         or     cite      the       correct

dangerousness         pathway,   concluding           that    any    D.J.W.       error        was

"harmless" because the record and the circuit court's analysis

fit well within the fourth pathway, and reasoning that D.J.W.

was not intended "to put form over substance in a manner that

would require reversal on this record").

       ¶58     D.J.W. in no way implied that harmless error review

was inapplicable to circuit courts' explanations of fact and

law.     To do so would mark a stark departure from established

civil procedure (Wis. Stat. § 805.18; Harran, 79 Wis. at 387,

Martindale,      246    Wis. 2d 67,       ¶30;    5     C.J.S.       Appeal       and    Error,

supra   ¶51)     from     statutes   governing          mental      health      commitments

(Wis. Stat. § 51.20(10)(c)), and from our Chapter 51 precedents

(S.Y., 162 Wis. 2d at 338-39, D.S., 142 Wis. 2d at 135-36).

Moreover, it would place transcript clarity above some of our

most cherished constitutional rights.

       ¶59     Criminal     proceedings      experience             the    same,        if     not
greater        constitutional        scrutiny          than       civil       commitments.

Addington v. Texas, 441 U.S. 418, 427-31 (1979) (comparing the

due    process    implications       of     criminal         prosecutions         and        civil

commitments; stating that civil commitments are not "punitive,";

they    rely     on    medical     expert    opinion          not    the    judgments           of

laypeople;       the    costs      imposed       on     committees         if       they      are

wrongfully released can be substantial; and civil commitments by

their nature involve less certainty).                    Nonetheless, in criminal
cases, we have routinely applied harmless error to uphold valid

                                            12
                                                                     No.       2021AP6.akz


circuit court judgments, even where the defendant's fundamental

rights were abridged.          As we stated in State v. Nelson, even in

the most flagrant cases of error, Wisconsin "accords a 'strong

presumption'   that       an   error    is     subject   to     a    harmless-error

review."     2014    WI    70,   ¶29,    355    Wis. 2d 722,        849       N.W.2d 317

(quoting    Neder    v.    United      States,    527    U.S.       1,    8     (1999)).

"Accordingly, most constitutional errors can be harmless, and

only a very limited class of cases require automatic reversal."

Id. (quotations omitted).

      ¶60   We have applied harmless error to jury instructions

that violated a criminal defendant's due process rights, State

v. Harvey, 2002 WI 93, ¶47, 254 Wis. 2d 442, 647 N.W.2d 189;

violations of criminal defendant's right to testify to her own

behalf, State v. Anthony, 2015 WI 20, ¶101, 361 Wis. 2d 116, 860

N.W.2d 10; Miranda violations, State v. Martin, 2012 WI 96, ¶44,

343   Wis. 2d 278,    816      N.W.2d 270;      and   breaches      of     a    criminal

defendant's right to confrontation, State v. Hale, 2005 WI 7,

¶59, 277 Wis. 2d 593, 691 N.W.2d 637; to name a few.3                             Only a
limited number of circuit court errors are subject to automatic

      3Any argument that applying harmless error to D.J.W. would
make nonexistent D.J.W.'s holding is completely at odds with
harmless error jurisprudence.     No reasonable jurist actually
contends that the Fourth, Fifth, and Sixth Amendments cease to
exist simply because judgments are affirmed despite violations
of those amendments.       A circuit court or litigant who
intentionally and knowingly violates the law, relying on the
fact that harmless error applies on appeal, would be engaging in
the unethical practice of law.        See SCR 20:3.1(a)(1) (an
attorney cannot "knowingly advance a claim or defense that is
unwarranted under existing law"); SCR 60.04(1)(hm) ("A judge
shall uphold and apply the law and shall perform all duties of
judicial office fairly and impartially.").

                                         13
                                                                        No.    2021AP6.akz


reversal.         These    "structural         errors"   are    constitutional           in

nature, affect the "entire conduct of the trial from beginning

to end," and on appeal, the impact of the error on the trial

cannot be readily determined.             State v. Pinno, 2014 WI 74, ¶49,

356 Wis. 2d 106, 850 N.W.2d 207.                  Certainly, the failure of a

circuit court to state factual conclusions upon review of an

established       record    and    the     failure       to    cite      a     statutory

subsection are not structural errors in line with the "complete

denial of the right to counsel."                  Id., ¶50.         Appellate courts

are more than capable of reviewing a record, party arguments,

and   circuit      court   reasoning      to    determine      if   a   dangerousness

pathway has been met.             In addition, the failure of a circuit

court to be precise in its reasoning does not infect the entire

recommitment proceeding with a constitutional violation.4

      ¶61   Our precedents in the criminal sentencing context also

support     the    conclusion      that    automatic       reversal          for     D.J.W.

violations        would    be   improper.           When      sentencing           criminal


      4The fact that Wisconsin appellate courts have, for over a
century, examined the record when the circuit court's findings
are inadequate and have applied harmless error analyses is proof
positive that review of the record when there is a D.J.W.
violation is both practical and administrable.       Kraemer v.
Kraemer, 67 Wis. 2d 319, 320, 227 N.W.2d 61 (1975); State v.
Margaret H., 2000 WI 42, ¶37, 234 Wis. 2d 606, 610 N.W.2d 475;
Harran v. Klaus, 79 Wis. 383, 387, 48 N.W. 479 (1891);
Martindale v. Ripp, 2001 WI 113, ¶30, 246 Wis. 2d 67, 629
N.W.2d 698. If the record and the circuit court findings do not
allow the appellate court to reasonably determine what pathway
of dangerousness is supported by the record, the appellate court
can reverse the recommitment order.     This result would align
with D.J.W.'s purpose in ensuring clarity and factual support in
recommitment orders while also protecting the finality of valid
circuit court judgments.

                                          14
                                                                   No.   2021AP6.akz


defendants, we have held that circuit courts must, "by reference

to the relevant facts and factors, explain how the sentence's

component parts promote the [statutorily required] sentencing

objectives."        State     v.   Gallion,    2004    WI     42,        ¶46,     270

Wis. 2d 535, 678 N.W.2d 197.         This standard is very similar to

D.J.W.'s     requirement    that   circuit    courts   link    their       factual

findings to Wis. Stat. § 51.20(1)(a)2.'s dangerousness pathways.

However, unlike determinations of dangerousness for Chapter 51

proceedings, sentencing determinations are largely left to the

discretion of circuit courts.         Compare D.K., 390 Wis. 2d 50, ¶18

("[O]ur review of statutory dangerousness requires us to apply

the facts to the statutory standard and presents a question of

law   that     we   review    independently."),        with    Gallion,           270

Wis. 2d 535, ¶18 ("[Appellate courts] follow[] a consistent and

strong policy against interference with the discretion of the

trial court in passing sentence." (quotations omitted)).                        It is

therefore of special import that sentencing courts explain their

reasoning so litigants, the public, and appellate courts can
have confidence that the circuit court properly exercised its

wide discretion.

      ¶62    Nonetheless, even in the sentencing context, we have

made clear that circuit courts are not required to use "magic

words."      Gallion,   270   Wis. 2d 535,     ¶49.     We    do    not    reverse

convictions simply because a circuit court failed to explicitly

quote or reference sentencing factors, even if that method would

facilitate appellate review.        McCleary v. State, 49 Wis. 2d 263,
280-81, 182 N.W.2d 512 (1971).            Instead, "[i]f the facts are

                                     15
                                                                        No.   2021AP6.akz


fairly inferable from the record, and the reasons indicate the

consideration of legally relevant factors, the sentence should

ordinarily be affirmed."             State v. Grady, 2007 WI 81, ¶33, 302

Wis. 2d 80, 734 N.W.2d 364.

       ¶63     If D.J.W. errors result in automatic reversal, without

any consideration of the record as a whole or harmless error, we

will    transform      Chapter    51    appeals    into      contests     over      magic

words.        Appellate courts would put aside any consideration of

the merits.        Instead, the driving focus would become whether the

circuit court cited or quoted a subdivision paragraph of Wis.

Stat. § 51.20(1)(a)2.         This would create horrible incentives for

litigants.         If a commitment can be overturned on mere citations

and      labels,      the    opportunities           for     gamesmanship           would

substantially        increase.         Specifically,       committees         and   their

representatives will have no incentive to assist circuit courts

in    complying      with   D.J.W.       Even   in    cases      where    the       record

overwhelmingly         supports         commitment         and    the         individual

desperately needs treatment, if a circuit court mistakenly fails
to     cite    a    subdivision        paragraph     of     § 51.20(1)(a)2.,           the




                                          16
                                                                  No.    2021AP6.akz


committee can remain silent and overturn his or her commitment

on appeal.5

       ¶64    D.J.W. reiterated the long-established principle that

circuit       courts     must     explain     their   reasoning         and     legal

conclusions when they decide civil cases.              391 Wis. 2d 231, ¶40;

D.K., 390 Wis. 2d 50, ¶¶55, 68 n.4, 86; Wallis, 155 Wis. at 535-

36.        When circuit courts fail to do so, we must examine the

record and determine whether their decision should be affirmed

or    reversed.        Kraemer,   67   Wis. 2d   at   320;   Margaret         H.,   234

Wis. 2d 606, ¶37.         In all legal proceedings, civil and criminal,


       Even if we create a new rule mandating automatic reversal
       5

of Chapter 51 commitments, for sake of basic judicial integrity,
we must apply the forfeiture doctrine to D.J.W. violations. See
Waukesha County v. S.L.L., 2019 WI 66, ¶42, 387 Wis. 2d 333, 929
N.W.2d 140 (reasoning that a Chapter 51 committee did not object
to the sufficiency of the evidence and had thus forfeited the
issue on appeal); Wis. Stat. § 805.11(1), (3) (stating that
"[a]ny party who has fair opportunity to object before a ruling
or order is made must do so in order to avoid waiving error" and
reiterating   that     "[e]xceptions   shall    never   be    made").
Committees and their counsel must have some incentive to
encourage D.J.W. compliance.      See State v. Ndina, 2009 WI 21,
¶30, 315 Wis. 2d 653, 761 N.W.2d 612 ("The purpose of the
'forfeiture' rule is to enable the circuit court to avoid or
correct any error with minimal disruption of the judicial
process, eliminating the need for appeal."). Otherwise, D.J.W.
will become nothing more than a tripwire to easily overturn
commitments,    not    a   means    to   ensure    effective    court
administration.     Notably, there is no record here that M.W.
objected to any lack of clarity on which statutory basis the
recommitment was supported, nor at the time of the recommitment
was she left unaware of possible dangerousness pathways under
which she could be recommitted. At the hearing, M.W.'s counsel
objected to an alleged lack of pre-hearing notice on the part of
the County, but then directly addressed and opposed application
of the fifth dangerousness pathway before the circuit court.
After the circuit court provided its reasoning in favor of
recommitment,   the    circuit   court  gave    M.W.'s   counsel   an
opportunity to comment or object.

                                         17
                                                                                No.    2021AP6.akz


appellate courts apply harmless error.                              Wis. Stat. § 805.18;

Harran,      79     Wis.   at    387;    Martindale,          246    Wis. 2d 67,            ¶30;    5

C.J.S. Appeal and Error, supra ¶51; Nelson, 355 Wis. 2d 722,

¶29;    Pinno,       356   Wis. 2d 106,            ¶49.       And    the    harmless         error

doctrine extends to Chapter 51 commitments.                                See        Wis. Stat.

§ 51.20(10)(c); S.Y., 162 Wis. 2d at 338-39; D.S., 142 Wis. 2d

at 135-36.

       ¶65     D.J.W. correctly reversed a Chapter 51 commitment that

was woefully lacking in factual support or a clear connection to

a dangerousness pathway under Wis. Stat. § 51.20(1)(a)2.                                          391

Wis. 2d 231,         ¶¶38-39,     51,    53,       57.      The     case   did        not   remake

appellate practice and procedure in this state.                                   It did not

create    a       judge-made      structural          error    standard,         nor        did    it

mandate the use of magic words.                          In line with our historical

practice, precedents, and statutes, we cannot reverse wholesale

any and all Chapter 51 commitments when there is a D.J.W. error.

If the commitment is supported by the evidence and the law, it

must be affirmed.               In addition, the County must be given the
opportunity to argue for harmless error.

       ¶66     The     stakes     are     high        in    Chapter        51    commitments.

Although we hold the County to rigorous standards and safeguard

committees'          rights      to     fair       and      honest     treatment,            civil

commitment          ultimately    ensures          that     mentally       ill    individuals

receive       the    treatment        they     need       before     someone      gets       hurt.

Automatic reversal of commitment orders solely due to the lack

of precise wording on the part of a judge ignores substance and
makes     form        paramount.             And      the     potential          costs       would

                                               18
                                                                             No.    2021AP6.akz


significantly outweigh any intended benefits.                                Even the most

suicidal     or    homicidal         individuals      may       have    their    commitments

overturned on the basis of a circuit court's procedural error.

This    would      be    a    grave    disservice          to    the     fair    and     proper

administration          of     justice.          More       significantly,          it     would

symbolize a failure of the judiciary to the many victims of

severe mental illness, who rely on Chapter 51 for safety and

protection.         In       cruel    irony,    unjustified           reversal      will     harm

civil committees the most.                 Addington, 441 U.S. at 430 ("Such

'freedom' for a mentally ill person would be purchased at a high

price.").


  II.    THE COURT OF APPEALS' DECISION AND THE MAJORITY OPINION

       ¶67     Here, the court of appeals examined the circuit court

transcript and determined that the circuit court did not quote

or cite a dangerousness pathway under Wis. Stat. § 51.20(1)(a)2.

Shebogyan County v. M.W., No. 2021AP6, unpublished slip op.,

¶¶10, 12 (Wis. Ct. App. May 12, 2021).                            The court of appeals

reversed       M.W.'s        commitment,       but    remanded         the   case      for    the
circuit court to clarify its findings.                           Id., ¶14.         This is in

line    with      established         practice       for    reviewing        circuit         court

findings in civil cases.               Kraemer, 67 Wis. 2d at 320 (explaining

that appellate courts may "remand for the making of findings and

conclusions");           accord       Margaret       H.,        234    Wis. 2d 606,           ¶37.

However,     the    court       of    appeals       did    not    consider      whether        the

record supported M.W.'s recommitment notwithstanding any D.J.W.
error.       The    court       of    appeals        also    did       not   review      M.W.'s

recommitment       under       the    harmless       error       doctrine,      despite       the
                                               19
                                                                         No.   2021AP6.akz


County arguing explicitly in its court of appeals brief that

harmless error applied:            "Since the Court's ruling can easily be

determined upon review, M.W. is not substantially prejudiced by

the    lack      of     specific       statute      number"    (citing         Wis. Stat.

§ 51.20(10)(c)).

       ¶68     If the court of appeals examined the record or applied

harmless       error,    it    would    not    have    reversed    the    recommitment

order in this case.             There was substantial evidence to support

the fifth pathway on dangerousness, and both medical experts and

the County argued for application of that pathway before the

circuit court.

       ¶69     The record strongly favored recommitment.                        M.W. was

initially committed in 2006 after attempting suicide at least 20

times.       She was diagnosed with bipolar disorder, with acute

psychotic symptoms, and has since received treatment in a stable

environment.          A registered psychiatrist with over 25 years of

experience       attempted       to     interview       M.W.      telephonically       to

determine the need for recommitment.                   M.W. hung up on the doctor
during the examination, but the doctor observed in that time

that M.W. was "manic, paranoid, angry, dysphoric, not rational,

[and] making delusional comments."                    The doctor noted that M.W.

eloped from her outpatient facility during the height of the

COVID-19 pandemic (March 2020) without medication, money, or any

sort of plan.           Reviewing M.W.'s complete treatment record and

applying his professional judgment, the doctor explained that

M.W.     has     shown     a    "complete          disregard   for    the       need   to
get . . . help."          The doctor stated "standard five" for mental

                                              20
                                                                               No.    2021AP6.akz


health commitment was "exactly how [M.W.] would be dangerous" if

she were not recommitted.                A trained behavior health manager who

had worked directly with M.W. for months, provided testimony

supporting the doctor's account.                     The manager described M.W. as

erratic, unable to receive care outside commitment, and hostile

to    medication      and     non-pharmaceutical                treatment.            The     only

evidence presented against recommitment was testimony from M.W.

herself,      who    described       herself         as    independent,          stable,       and

medication      compliant.          During       the      hearing,      M.W.     also       became

agitated      and    interrupted        witnesses         and    the    circuit       court     in

unsolicited outbursts.              In closing arguments, the County argued

for application of the fifth dangerousness pathway.

       ¶70    The     circuit           court        findings          further        supported

recommitment.        The circuit court quoted the recommitment pathway

(D.J.W. had been decided only six months prior) and cited in

detail the doctor's testimony.                   The court stated that M.W. "can

become so psychotic . . . she doesn't take care of herself and

that endangers her" and explained that, without treatment, "she
is    going   to    lack    the     services         necessary     for    her        health   and

safety."           Finally,       the     circuit         court    reasoned           that    the

advantages of medication had been explained to M.W., but she was

not competent to understand those advantages to make informed

decisions.          The court clearly did not find M.W.'s testimony

credible.      See State v. Anson, 2005 WI 96, ¶32, 282 Wis. 2d 629,

698 N.W.2d 776 ("When . . . the trial court acts as the finder

of fact it is the ultimate arbiter of both the credibility of
the    witnesses,     and     the    weight      to       be   given    to   each      witness'

                                                21
                                                                             No.   2021AP6.akz


testimony."     (quotations         omitted));            Wis.     Stat.       § 805.17(2)

(stating that findings of fact from a trial court are reviewed

with "due regard . . . to the opportunity of the trial court to

judge the credibility of the witnesses").                        In all, if the court

of   appeals   examined      the    record      as    a    whole       and    the    circuit

court's statements, M.W.'s recommitment would have been affirmed

under the fifth dangerousness pathway.

      ¶71   After the court of appeals reversed the recommitment

order and remanded for further proceedings, M.W. appealed to

this court challenging the court of appeals' chosen remedy for a

D.J.W. violation.       In the process, the County did not appeal the

determination    that      D.J.W.    was    not      adequately          followed.        The

majority states that remand is not possible in this case because

the circuit court lost competency.                   Majority op., ¶4.               That is

not true of all cases, and the majority opinion does not state

that it is applying a categorical rule.                          See id., ¶4 ("As a

consequence, reversal is the appropriate remedy in this case"

due to the lack of competency).                 As members of a competent and
well-trained     judiciary,         appellate         courts        should         prudently

analyze each case and determine the proper remedy case-by-case,

as is done in all civil cases with inadequate circuit court

findings.      In    cases    where    the      circuit          court    still      retains

competency     and   can     efficiently        correct          any     D.J.W.      errors,

appellate courts must be permitted to consider remand to correct

any D.J.W.-specification errors.                The concern in D.J.W. was the

lack of clarity in circuit court decisions; if a circuit court



                                           22
                                                                            No.    2021AP6.akz


can   effectively          resolve       the   uncertainty      on   remand,       appellate

courts should facilitate that result.

       ¶72    In holding that remand is not an available remedy in

this case, the majority makes no effort to describe if, when, or

how   appellate         courts      can   review      whether   the     record         supports

commitment        and    affirm      a    circuit     court's   judgment          even    where

there is      a     D.J.W.      violation.          The majority simply concludes

"reversal is the appropriate remedy in this case."                                     Majority

op., ¶4.      Harmless error is not mentioned once in the analysis.

This is all despite the fact that the County thoroughly examined

the evidence in support of M.W.'s commitment, asserted that M.W.

should be recommitted under the fifth dangerousness pathway, and

claimed      that    the     only    error     in     this   case    was    a    "procedural

violation" whereby "the circuit court did not make its findings

clear enough as to what standard it was basing its decision on."

It    was    abundantly         clear     in    its    arguments      that       the     County

believed reversal in this case solely on the basis of a D.J.W.

violation      would       be    inappropriate         given    that       the    merits       so
strongly      supported         recommitment.            Furthermore,           M.W.     argued

"action in the court of appeals," in which the court of appeals

would       affirm       the     recommitment           notwithstanding           a      D.J.W.

violation, could be a possible remedy in this case.                                    We have

been asked to determine what the appropriate remedy is when a

D.J.W. violation has been found; the issue is squarely before

us.     Affirming        a     recommitment      on    appeal    upon      review        of   the

record is a remedy that can and should be used.                                  And if that
remedy were applied in this case, M.W.'s recommitment would be

                                               23
                                                                    No.   2021AP6.akz


affirmed.      The failure of the majority to address the record and

the    circuit     court's       reasoning   deprives    the    circuit       court

decision of the deference it is due.

       ¶73    This is a profound and extraordinarily important legal

issue for this state.            If D.J.W. requires automatic reversal of

civil commitments for the lack of correct wording on the part of

the circuit court, without any showing of structural error or

prejudice, the court will be creating a remedy never before

recognized in this state.           It would cast aside over a century of

appellate practice and precedents, and it would ignore explicit

and on-point statutory language in favor of novel, judicially

devised law.      Wis. Stat. § 51.20(10)(c) ("[I]n every stage of an

action, [the court shall] disregard any error or defect in the

pleadings or proceedings that does not affect the substantial

rights of either party."); Kraemer, 67 Wis. 2d at 320; Margaret

H., 234 Wis. 2d 606, ¶37; Wis. Stat. § 805.18; Harran, 79 Wis.

at 387; Martindale, 246 Wis. 2d 67, ¶30; 5 C.J.S. Appeal and

Error,    supra    ¶51;    Nelson,    355    Wis. 2d 722,   ¶29;      Pinno,     356
Wis. 2d 106, ¶49; S.Y., 162 Wis. 2d at 338-39; D.S., 142 Wis. 2d

at 135-36.

       ¶74    While bearing the appearance of a limited decision,

the majority opinion in this case has potentially significant

consequences.        The     majority   refuses   to    provide      guidance     to

future courts as to how they should actually deal with D.J.W.

errors.       Can appellate courts review the record to determine if

commitment is supported, despite a circuit court's failure to
cite     or    reference     a    subdivision   paragraph      of     Wis.    Stat.

                                        24
                                                                             No.    2021AP6.akz


§ 51.20(1)(a)2.?            Can appellate courts apply harmless error, or

must they reverse as a matter of course all mental commitments,

even    those    with       overwhelming          support       in    the   record       and   in

circuit      court        findings?        The     majority      opinion        leaves     lower

courts and Chapter 51 litigants in the dark.                                 In so doing,

today's decision practically guarantees further litigation and

confusion.       It may very well be that in the process, valid and

necessary       commitments          are    reversed       for       the    lack    of     magic

references           to     subdivision          paragraphs           of    § 51.20(1)(a)2.

Appellate courts can cite the majority's rejection of remand

procedures in this case, its conclusion that "reversal is the

appropriate          remedy,"      and     its        conspicuous       silence     on     other

methods of review.                Majority op. ¶4.              They can observe that

M.W.'s recommitment was reversed without any examination of the

record.      Other appellate courts, by contrast, may look to how

every other civil and criminal appeal operates, and how every

other Chapter 51 error is reviewed, and affirm valid commitments

supported       by    the     record       and    the     circuit       court's     findings.
Inconsistent standards and legal uncertainty work only to the

detriment of those subject to Chapter 51 commitment proceedings.

       ¶75    By relying on a procedural error, and conducting no

other     analysis,         the    majority's           decision       avoids      significant

determinations that are due the state of Wisconsin and M.W.

There is a time and place for avoiding extraneous legal issues,

and there is a time and place for this court to provide clarity

for     Wisconsin's          legal       system.          See        Cook   v.     Cook,       208
Wis. 2d 166, 189, 560 N.W.2d 246 (1997) ("The purpose of the

                                                 25
                                                                            No.   2021AP6.akz


supreme        court   is    to     oversee        and    implement        the     statewide

development of the law." (quotations omitted)).                            By taking this

case, but refusing to fully address the issues presented, the

most     consequential        result        of     the     majority's          decision        is

increased legal uncertainty.                If this court believes any and all

Chapter 51 commitments should be reversed if the circuit court

fails     to    reference      a    subdivision           paragraph       of     Wis.    Stat.

§ 51.20(1)(a)2., the court should make that clear.                             If the court

does so, the legislature would at least have the opportunity to

consider       legislation     to     avoid      the     manifest       injustice       such   a

decision would engender.

                                    III.    CONCLUSION

       ¶27     The majority affirms the court of appeals' decision to

reverse M.W.'s recommitment order.                       In addition, the majority

reverses the court of appeals' decision to remand M.W.'s case to

the circuit court for further proceedings.                          An appellate court

cannot    reverse      a    Chapter    51     recommitment         on    the    basis     of   a

D.J.W. error without first examining the record.                               The majority
undertakes no such analysis here.                        In addition, the harmless

error doctrine applies to D.J.W. errors.                          Because the court of

appeals did not examine the record or apply a harmless error

analysis, I would reverse the court of appeals' decision in

full.     M.W.'s recommitment should stand.                   Hopefully, this court

will     have    the    opportunity         to     properly       address        the    issues

identified       in    Justice      Hagedorn's         concurrence,        including       the

appropriate       appellate        remedy        for     D.J.W.    errors,        in    future



                                              26
                                                    No.   2021AP6.akz


appeals.   See concurrence, ¶¶42-43.   The majority's conclusions

in this case fall short of what is required.

    ¶76    For the foregoing reasons, I respectfully dissent.

    ¶77    I am authorized to state that Justices PATIENCE DRAKE

ROGGENSACK and REBECCA GRASSL BRADLEY join this dissent.




                                27
    No.   2021AP6.akz




1